ACCEPTED
                                                                                                       06-15-00064-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                 10/19/2015 9:37:55 PM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK

                                              06-15-00064-CR

                                                                                 FILED IN
 JONATHAN RAY SHEPHERD                            §     IN THE SIXTH COURT  OF OF APPEALS
                                                                      6th COURT
                                                  §                          TEXARKANA, TEXAS
 vs.                                              §     APPEALS            10/20/2015 9:54:00 AM
                                                  §                            DEBBIE AUTREY
 STATE OF TEXAS                                   §     TEXAS                       Clerk



       FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

Now Comes , JONATHAN RAY SHEPHERD Appellant in the above styled matter, and brings

this his First Unopposed Motion for Extension of Time to File Brief pursuant to Tex. R. App.

10(b) and would show the Court as follows:

(A) the deadline for filing the item in question;

The current deadline for appellant to file his brief is October 16, 2015


(B) the length of the extension sought;

The appellant request that Court extend the deadline to file the appellant’s brief until
December 1, 2015.


(C) the facts relied on to reasonably explain the need for an extension; and

The record on this appeal is substantial. The reporter record is twenty volumes and fills an
entire banker’s box. This case involves a capital murder conviction wherein the defendant
received an automatic life sentence. Counsel has been on the appellate case for
approximately 45 days and has begun an exhaustive review of the record. Although, counsel
has diligently sought to complete the review and drafting of the appellate brief counsel was
not able to complete the drafting of the brief by the October 16, 2015 deadline.

(D) the number of previous extensions granted regarding the item in question


Counsel has not previously been granted an extension. The Court did extend the deadline for the

appellant to file the brief upon counsel’s substitution into this case.


FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF
Page 1 of 2
        WHEREFORE, PREMISES CONSIDERED, JONATHAN RAY SHEPHERD prays

that the Court enter an order granting an extension until December 1, 2015 for the appellant to

file his brief.

                                            Respectfully submitted,


                                            The Law Office of Russell Wilson II
                                            1910 Pacific Ave
                                            Dallas, TX 75201
                                            Tel: 4695730211
                                            Fax: 972-704-2907


                                            By:/S/ Russell Wilson II____________
                                               Russell Wilson II
                                               State Bar No. 00794870
                                               Attorney for JONATHAN RAY SHEPHERD


                                CERTIFICATE OF SERVICE

        This is to certify that on October 19, 2015, a true and correct copy of the above and

foregoing document was served on the Upshur County District Attorney's Office, by email.



                                            S/ Russell Wilson II____________
                                            Russell Wilson II

                            CERTIFICATE OF CONFERENCE

I conferred with opposing counsel regarding an extension of time in this case was notified that

counsel did not oppose this an extension of time



                                            S/ Russell Wilson II____________
                                            Russell Wilson II




FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF
Page 2 of 2